Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Examiner acknowledges the amendment filed 30 June 2022 wherein: claims 1, 3-7, 9-10, and 12-13 are amended; claim 2 is canceled; claims 1 and 3-15 are pending.

Response to Arguments
Applicant’s arguments, see pages 5-9, filed 30 June 2022, with respect to the rejection(s) of claim(s) 1 and 3-15 under 35 USC 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly cited prior art below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 14 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Regarding claim 14, the only additional limitation of the claim is that “the controller is further configured to generate a three-dimensional image based at least in part on the proton beam data”. However, claim 10, upon which claim 14 depends, recites “a controller … configured to … generate a three-dimensional image based on the proton beam data.” The phrase “based on” includes “based in part on” and “based entirely on”; the phrase “based at least in part on” encompasses the same scope as “based on”. Thus claim 14 fails to further limit the subject matter upon which it depends.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomé (US 2013/0108014 A1) in view of Maurer (US 2011/0301449 A1) and Petterson (US 2018/0178039 A1).

Regarding claim 1, Tomé discloses an on-board proton imaging system, comprising a rotation gantry (15) configured to generate proton beams during rotation thereof to penetrate a patient object (16); a beam detector (22) arranged opposite of the rotation gantry (15) around the patient object (16) and configured to receive residual proton beams having passed through the patient object (16); a controller (30) in communication with the rotation gantry (15) and the beam detector (16; par. [0029]-[0035], fig. 1), configured to: instruct the rotation gantry (15) to generate the proton beams based on patient factors (data of a patient derived from photon attenuation of x-ray photons is used to produce a treatment control sequence defining proton energies along different paths through the patient tissue according to a treatment plan; par. [0011]; par. [0029]-[0035]); receive data from the beam detector (22) indicating data based on receipt of the residual proton beams; and generate an image based on the data from the beam detector (22; i.e., a tomographic image indicating proton stopping power; par. [0029]-[0035], fig. 1).
Examiner notes the similarity in design between figure 1 of Tomé and Applicant’s figures 1 and 3.
While Tomé discloses the gantry rotates as described above, Tomé does not expressly disclose the rotation is continuous.
Maurer discloses a radiation therapy system comprising a rotation gantry (204) configured to generate proton beams during rotation thereof to penetrate a patient object (P; par. [0051]-[0056], fig. 1-2B), wherein the gantry either rotates at discrete at discrete angles or rotates continuously (par. [0070]). Thus Maurer discloses two identified, predictable solutions for gantry rotation, i.e., discrete and continuous rotation.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Tomé in view of the teachings of Maurer so that the rotation is continuous since it has been held to be obvious to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(E).
	One would have been motivated to use continuous rotation to achieve a more uniform angular distribution of radiation as compared to using discrete rotation.
While Tomé modified teaches the beam detector is configured to receive the residual proton beams and the controller is configured to receive data from the beam detector indicating data based on receipt of the residual proton beams and generate an image based on the data from the beam detector as described as described above, Tomé modified does not expressly disclose the beam detector includes a plurality of layers configured to receive the residual proton beams where each layer is associated with an energy level, receipt of the proton beam at one of the layers indicates an energy level of the residual proton beam, and the image is a three-dimensional image.
Petterson discloses an on-board proton imaging system configured to generate proton beams during rotation thereof to penetrate a patient object (par. [0059]-[0060]), a beam detector (4110) configured to receive residual proton beams having passed through the patient object (230), wherein the beam detector (4110) includes a plurality of layers (4112, 4114, 4116) configured to receive the residual proton beams where each layer ( of layers 4112, 4114, 4116) is associated with an energy level and receipt of the proton beam at one of the layers (4112, 4114, 4116) indicates an energy level of the residual proton beam, wherein the patient (230) is rotated relative to the scanning beam, and data from the beam detector (4110) indicating an energy level of the residual beams based on receipt of the residual proton beams at the respective layers is used to generate an image (par. [0440], fig. 42A-B), wherein a generated image is a three-dimensional image (par. [0119]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Tomé in view of the teachings of Petterson so that the beam detector includes a plurality of layers configured to receive the residual proton beams where each layer is associated with an energy level and receipt of the proton beam at one of the layers indicates an energy level of the residual proton beam, and the image is a three-dimensional image.
One would have been motivated to do so to gain an advantage suggested by Petterson of being able to measure an energy distribution of the proton beam (Petterson, par. [0440]) and to gain more information about the patient (by using three-dimensional images as compared to two-dimensional images).

Regarding claim 3, Tomé modified teaches the system of claim 1, wherein the controller is further configured to receive the energy level and a location of at least one of the residual proton beams from the beam detector (Petterson, par. [0440]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Tomé in view of the further teachings of Petterson.
One would have been motivated to do so to gain an advantage suggested by Petterson of being able to measure an energy distribution of the proton beam (Petterson, par. [0440]).

Regarding claim 4, Tomé modified teaches the system of claim 1, wherein the continuous rotation gantry (204) includes a nozzle (212) configured to continuously emit and direct the proton beams while the gantry (204) is continuously rotating (Maurer, par. [0055], fig. 2A-B).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Tomé in view of the further teachings of Maurer.
One would have been motivated to do to better target the proton beam (i.e., the ordinary use of collimation in proton therapy).

Regarding claim 5, Tomé modified teaches the system of claim 1, wherein the continuous rotation gantry is configured to generate the proton beams at varying energy levels (Petterson, par. [0383]-[0385]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Tomé in view of the further teachings of Petterson .
One would have been motivated to do so to gain an advantage recited in Petterson of being able to treat tumors at different depths by varying the energy of the proton beam (Petterson, par. [0385]).

Regarding claim 6, Tomé modified teaches the system of claim 1, wherein the continuous rotation gantry includes an ionization chamber (420) configured to detect proton beam data including position of the proton beams (Petterson, par. [0145], [0148]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Tomé in view of the further teachings of Petterson.
One would have been motivated to do so to ensure the proton beam is positioned correctly.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomé in view of Maurer and Petterson as applied to claim(s) 6 above, and further in view of Haberer (US 6,683,318 B1).

Regarding claim 7, Tomé modified teaches the system of claim 6, but does not expressly disclose the continuous rotation gantry includes at least one pair of scanning magnets configured to provide the proton beam to the ionization chamber.
Haberer discloses an ionization chamber configured to detect proton beam data including position of the proton beams (Parallel-Plate-Ionisation-Chambers monitor particle beam data including beam position; column 12, lines 18-33), wherein the gantry includes at least one pair of scanning magnets configured to provide the proton beams to the ionization chamber (a gantry includes bending magnets for a scanned beam that guide a particle beam to the Parallel-Plate-Ionisation-Chambers; column 12, lines 10-33).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Tomé in view of the teachings of Haberer so that the continuous rotation gantry includes at least one pair of scanning magnets configured to provide the proton beam to the ionization chamber.
One would have been motivated to do so to provide the advantages of a more precise and controlled beam for effectively treating patients (see column 12, lines 18-33 of Haberer).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomé in view of Maurer and Petterson as applied to claim(s) 6 above, and further in view of Hollebeek (US 10,471,279 B2).

Regarding claim 8, Tomé modified teaches the system of claim 6, wherein the controller is configured to generate a three-dimensional image (see rejection of claim 1 above) and wherein proton beam data is generated from an ionization chamber (see rejection of claim 6 above).
Tomé modified does not expressly disclose the controller is further configured to generate a three-dimensional image based at least in part on the proton beam data.
Hollebeek discloses a proton therapy system (col. 1 ln. 22-61) wherein proton beam data is generated from an ionization chamber and wherein a three-dimensional image is generated at least in part on the proton beam data (claim 17).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Tomé in view of the further teachings of Hollebeek so that the controller is further configured to generate a three-dimensional image based at least in part on the proton beam data.
One would have been motivated to do so to gain an advantage recited in Hollebeek of improving quality assurance of the radiation process to ensure that only the tumor is radiated during treatment (Hollebeek, col. 1 ln. 48-50).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomé in view of Maurer and Petterson as applied to claim(s) 1 above, and further in view of Barnes (US 4,315,157 A).

Regarding claim 9, Tomé modified teaches the system of claim 1, but not expressly disclose the beam detector is a ring-like shape configured to surround, at least in part, the patient object.
Barnes discloses a beam detector is a ring-like shape configured to surround, at least in part, a patient object (a beam detector ring 1 0 surrounding a patient 18; figure 2, column 5, lines 20-38).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Tomé in view of the teachings of Barnes so that the beam detector is a ring-like shape configured to surround, at least in part, the patient object.
One would have been motivated to do so to provide the advantages of a wider range and coverage for better treatment of the patient.

Claim(s) 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomé in view of Maurer and Petterson as applied to claim(s) 1 above, and further in view of Swerdloff (US 2020/0016431 A1).

Regarding claim 10, Tomé modified teaches the system of claim 1, further comprising a memory (Tomé, par. [0029]-[0035], [0053]) and using patient factors (see rejection of claim 1 above).
Tomé modified does not expressly disclose the memory stores the patient factors.
Swerdloff discloses a radiotherapy system (par. [0006]) wherein a memory (324) stores patient factors (treatment plan for patient 123; par. [0091]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Tomé in view of the teachings of Swerdloff so that the memory stores the patient factors.
	One would have been motivated to do so to gain an advantage recited in Swerdloff of being able detect a variation between the actual delivery of radiotherapy and the treatment plan (Swerdloff, par. [0091]).

Regarding claim 11, Examiner refers to the rejection of claim 3 above.

Regarding claim 12 , Tomé modified teaches the system of claim 10, wherein the proton beams are generated at varying rotating positions around the patient object (i.e., during the continuous rotation of the continuous rotation gantry; see the rejection of claim 1 above).

Regarding claim 13, Examiner refers to the rejection of claim 5 above.

Regarding claim 14, as best understood, Examiner refers to the rejection of claim 10 above.

Regarding claim 15, Tomé modified teaches the system of claim 10, wherein the patient factors are acquired from images of the patient object (data of a patient derived from photon attenuation of x-ray photons is used to produce a treatment control sequence defining proton energies along different paths through the patient tissue according to a treatment plan; Tomé, par. [0011]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865. The examiner can normally be reached M - Th 7:30 am - 6:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/           Primary Examiner, Art Unit 2884